TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 11, 2021



                                     NO. 03-21-00285-CV


                                   Carlos Vargas, Appellant

                                               v.

                                John William Wittman, Appellee




        APPEAL FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
                BEFORE JUSTICES BYRNE, TRIANA, KELLY
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the interlocutory order signed by the trial court on July 20, 2021.

Appellant Carlos Vargas has filed a motion to dismiss the appeal, and having considered the

motion, the Court agrees that the motion should be granted. Therefore, the Court grants the

motion and dismisses the appeal. Vargas shall pay all costs relating to this appeal, both in this

Court and in the court below.